19-11632-mg         Doc 191       Filed 07/11/19 Entered 07/11/19 15:35:11                     Main Document
                                                Pg 1 of 14


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re                                                 :    Chapter 11
                                                       :
                                               1
 Aegerion Pharmaceuticals, Inc., et al.,               :    Case No. 19-11632 (MG)
                                                       :
                            Debtors.                   :    (Jointly Administered)
 ------------------------------------------------------x

                 ORDER: (I) APPROVING DISCLOSURE STATEMENT;
              (II) ESTABLISHING DATE OF CONFIRMATION HEARING;
            (III) ESTABLISHING PROCEDURES FOR SOLICITATION AND
               TABULATION OF VOTES TO ACCEPT OR REJECT PLAN,
        INCLUDING (A) APPROVING FORM AND MANNER OF SOLICITATION
          PACKAGES, (B) APPROVING FORM AND MANNER OF NOTICE OF
           CONFIRMATION HEARING, (C) ESTABLISHING RECORD DATE
       AND APPROVING PROCEDURES FOR DISTRIBUTION OF SOLICITATION
        PACKAGES, (D) APPROVING FORMS OF BALLOTS, (E) ESTABLISHING
            DEADLINE FOR RECEIPT OF BALLOTS, AND (F) APPROVING
           PROCEDURES FOR VOTE TABULATIONS; (IV) ESTABLISHING
                      DEADLINE AND PROCEDURES FOR FILING
            OBJECTIONS TO CONFIRMATION OF PLAN; (V) APPROVING
      RIGHTS OFFERING PROCEDURES; AND (VI) GRANTING RELATED RELIEF

                  Upon consideration of the motion (the “Motion”)2 of the debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) for entry of an order,

 pursuant to sections 105, 363, 1125 and 1126 of title 11 of the United States Code (the

 “Bankruptcy Code”), Rules 2002, 3016, 3017 and 3020 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) and Rule 3017-1 of the Local Bankruptcy Rules for the

 Southern District of New York: (i) approving the Disclosure Statement for Debtors’ Joint

 Chapter 11 Plan (including all exhibits thereto and as may be amended, modified or


 1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
         identification number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings,
         Inc. (1331). The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor,
         Cambridge, MA 02142.
 2
         Capitalized terms used but not defined herein shall have the respective meanings given to them in the
         Motion.
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                            Pg 2 of 14


 supplemented from time to time, the “Disclosure Statement”); (ii) establishing the date of the

 hearing regarding confirmation of the Plan (the “Confirmation Hearing”); (iii) establishing

 procedures for the solicitation and tabulation of votes to accept or reject the Debtors’ Joint

 Chapter 11 Plan (including all exhibits thereto and as may be amended, modified or

 supplemented from time to time, the “Plan”), including (a) approving the form and manner of

 the solicitation packages to be sent to parties in interest in these cases, (b) approving the form

 and manner of notice of the Confirmation Hearing, (c) establishing a voting record date and

 approving procedures for distributing solicitation packages, (d) approving the forms of ballots,

 (e) establishing the deadline for the receipt of ballots, and (f) approving procedures for tabulating

 acceptances and rejections of the Plan; (iv) establishing the deadline and procedures for filing

 objections to confirmation of the Plan; (v) approving the procedures for the Rights Offering, and

 corresponding subscription form, substantially in the forms annexed hereto as Exhibit D

 (including all exhibits thereto, and as the same may be amended, modified or supplemented from

 time to time, the “Rights Offering Procedures”); and (vi) granting related relief; and it

 appearing that due and sufficient notice pursuant to Bankruptcy Rule 2002(b) of the hearing to

 approve the Motion and the Disclosure Statement has been given; and after due deliberation and

 upon the Court’s determination that the relief requested in the Motion is in the best interests of

 the Debtors, their estates and creditors and other parties in interest; and sufficient cause

 appearing therefor, it is hereby

                ORDERED, ADJUDGED AND DECREED that:

                1.      The Motion is granted to the extent set forth herein.

                2.      The Disclosure Statement is approved as containing adequate information

 within the meaning of section 1125 of the Bankruptcy Code.



                                                   2
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11             Main Document
                                            Pg 3 of 14


                3.      Except as provided in paragraph 5 below, the Debtors shall mail or cause

 to be mailed to holders of claims against each of the Debtors entitled to vote on the Plan, so that

 such mailing commences no later than July 18, 2019 (the “Solicitation Commencement

 Deadline”), a solicitation package containing: (a) written notice (the “Confirmation Hearing

 Notice”), substantially in the form attached hereto as Exhibit A, of (i) the Court’s approval of the

 Disclosure Statement, (ii) the deadline for voting on the Plan, (iii) the date of the Confirmation

 Hearing, and (iv) the deadline and procedures for filing objections to confirmation of the Plan,

 which Confirmation Hearing Notice is approved; (b) copies of the Plan and the Disclosure

 Statement, which may be on a USB flash drive; (c) the appropriate ballot (substantially in the

 forms attached hereto as Exhibits B-1 through B-5) and ballot return envelope; and (d) such

 other information as the Court may direct or approve (collectively, the “Solicitation Package”).

 The Solicitation Package and the manner of service of the Solicitation Package satisfies the

 requirements of Bankruptcy Rule 3017(d).

                4.      Pursuant to Bankruptcy Rule 3017(d), the Debtors are not required to

 transmit a Solicitation Package to holders of Class 1 (Priority Non-Tax Claims), Class 2 (Other

 Secured Claims), Class 5 (Ongoing Trade Claims), Class 6A (Government Settlement Claims),

 Class 7 (Existing Securities Law Claims) and Class 8 (Existing Interests) (the “Non-Voting

 Parties”). The Debtors shall mail or cause to be mailed to each Non-Voting Party, so that such

 mailing commences no later than the Solicitation Commencement Deadline, the applicable Non-

 Voting Notice, substantially in the forms attached hereto as Exhibit C-1 (for Unimpaired

 Creditors) and C-2 (for Non-Voting Impaired Classes). Subject to the procedures set forth herein

 relating to temporary allowance of Claims for voting purposes, the Non-Voting Parties shall not

 be entitled to vote on the Plan.



                                                  3
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                            Pg 4 of 14


                5.      With respect to Solicitation Packages to be distributed to holders of

 Claims in Class 6B related to the Convertible Notes Claims, the Debtors shall distribute or cause

 to be distributed Solicitation Packages, including Ballots, to record holders of such claims,

 including without limitation, indenture trustees, brokers, banks, commercial banks, transfer

 agents, trust companies, dealers, or other agents or nominees (collectively, the “Voting

 Nominees”), and each Voting Nominee shall be entitled to receive reasonably sufficient numbers

 of Solicitation Packages (including Beneficial Ballots) to distribute via first class mail to the

 beneficial owners of the claims for whom such Voting Nominee acts (collectively, the

 “Beneficial Owners”). Each Voting Nominee is directed to forward the Solicitation Package to

 the Beneficial Owners of the Convertible Notes Claims entitled to vote on the Plan represented

 by such Voting Nominee using one of the following two methods (to be selected by the Voting

 Nominee) within five (5) business days of receipt of the Solicitation Packages:

                a.      Master Ballots: A Voting Nominee may obtain the votes of Beneficial
                        Owners by forwarding to the Beneficial Owners the applicable unsigned
                        Beneficial Ballot, together with the Solicitation Package, a return envelope
                        provided by, and addressed to, the Voting Nominee, and other materials
                        requested to be forwarded. Each such Beneficial Owner may then indicate
                        its vote on the Beneficial Ballot, provide the information requested in the
                        Beneficial Ballot, review the certifications contained in the Beneficial
                        Ballot, and return the Beneficial Ballot in sufficient time to be summarized
                        on a master ballot (the “Master Ballot”), in substantially the form of the
                        Master Ballot (and instructions attached thereto) annexed to the Proposed
                        Order as Exhibit B-3. The Voting Nominee then will summarize the
                        individual votes of its respective Beneficial Owners from their Beneficial
                        Ballots (in substantially the form of the Ballot annexed hereto as Exhibit B-
                        4) on the Master Ballot and then return the Master Ballot to the Solicitation
                        Agent so that it is received prior to the Voting Deadline. All Beneficial
                        Ballots returned by Beneficial Owners will be retained by Voting Nominees
                        for inspection for at least one year from the Voting Deadline.

                b.      Pre-Validated Ballots: A Voting Nominee may pre-validate a Beneficial
                        Ballot by, as applicable: (i) signing the applicable Beneficial Ballot;
                        (ii) indicating on the Beneficial Ballot the account number of the applicable
                        Beneficial Owner, and the amount of the securities held by the Voting
                        Nominee for such Beneficial Owner; and (iii) forwarding such Beneficial

                                                   4
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                            Pg 5 of 14


                        Ballot together with the Solicitation Package and other materials requested
                        to be forwarded to the Beneficial Owner for voting. The Beneficial Owner
                        may then indicate its vote on the Beneficial Ballot, provide the information
                        requested in the Beneficial Ballot, review the certifications contained in the
                        Beneficial Ballot, and return the Beneficial Ballot directly to the Solicitation
                        Agent so that it is received by the Solicitation Agent before the Voting
                        Deadline. A list of the Beneficial Owners to whom pre-validated Beneficial
                        Ballots were delivered will be maintained by each applicable Voting
                        Nominee for inspection for at least one year from the Voting Deadline.

                6.      The Debtors are authorized to distribute or cause to be distributed Master

 Ballots to the Voting Nominees in accordance with customary procedures. Each Voting

 Nominee shall (i) return such results in a Master Ballot, and (ii) retain the copies of the

 underlying Ballots received from the Beneficial Owners for inspection for a period of one year

 following the Voting Deadline.

                7.      In order for its vote to be counted, the Beneficial Owner is required to

 return its Beneficial Ballot to the Voting Nominee, in a return envelope which shall be provided

 by and addressed to the Voting Nominee, so that it is received prior to the Voting Deadline, or

 such earlier deadline as may be established by the Voting Nominee.

                8.      July 11, 2019 is established as the record date (the “Voting Record

 Date”) for purposes of determining the creditors and interest holders of the Debtors entitled to

 receive the Solicitation Package or a Non-Voting Notice and to vote on the Plan; provided,

 however, with respect to transfers of claims filed pursuant to Bankruptcy Rule 3001, the holder

 of a claim as of the Voting Record Date shall be the transferor of such claim unless the

 documentation evidencing such transfer was docketed by the Bankruptcy Court on or before

 twenty-one (21) days prior to the Voting Record Date and no timely objection with respect to

 such transfer was filed by the transferor.




                                                   5
19-11632-mg       Doc 191      Filed 07/11/19 Entered 07/11/19 15:35:11                 Main Document
                                             Pg 6 of 14


                9.      Prime Clerk LLC (“Prime Clerk” or the “Solicitation Agent” or the

 “Balloting Agent”, as applicable) will inspect, monitor and supervise the Plan solicitation

 process, tabulate the ballots and certify to the Court the results of the balloting.

                10.     The Debtors are permitted to dispense with the mailing of Solicitation

 Packages or Non-Voting Notices to addresses and entities to which the notice of the Disclosure

 Statement hearing was returned by the United States Postal Service as undeliverable, unless the

 Debtors or the Solicitation Agent are provided with an accurate address at least seven (7) days

 before the Voting Deadline.

                11.     The Paper Ballots, including the Master Ballots, substantially in the forms

 attached hereto as Exhibits B-1 through B-5, are hereby approved.

                12.     All Ballots and Master Ballots must be properly executed, completed and

 delivered to the Balloting Agent by (a) electronic submission through the Balloting Agent’s “E-

 Ballot” platform, located at https://cases.primeclerk.com/aegerion, or (b) first class mail,

 overnight mail, hand delivery, or courier, in each case, in the return envelope provided with the

 Ballots, to: Aegerion Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One

 Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, so that the Ballots

 and Master Ballots are received on or before August 15, 2019 at 4:00 p.m. (prevailing Eastern

 Time) (the “Voting Deadline”), unless extended by the Debtors. The Ballots and Master Ballots

 cast by facsimile or email will not be counted unless approved in advance by the Debtors, upon

 consultation with the Committee, in writing.

                13.     For purposes of voting on the Plan, with respect to all creditors of the

 Debtors entitled to vote on the Plan, the Debtors propose that the amount of a claim used to

 tabulate acceptance or rejection of the Plan should be, as applicable:



                                                    6
19-11632-mg   Doc 191   Filed 07/11/19 Entered 07/11/19 15:35:11            Main Document
                                      Pg 7 of 14


                  a.     the claim amount listed in the Debtors’ schedules of liabilities,
                         provided that (i) such claim is not scheduled as contingent,
                         unliquidated, undetermined or disputed, and (ii) no proof of claim
                         has been timely filed (or otherwise deemed timely filed by the Court
                         under applicable law); however, if the applicable bar date has not
                         yet passed at the time of the Voting Record Date, such claims shall
                         be entitled to vote for the purpose of numerosity in the amount of
                         $1.00;

                  b.     the noncontingent and liquidated amount specified in a proof of
                         claim timely filed with Prime Clerk (or otherwise deemed timely
                         filed by the Court under applicable law) to the extent the proof of
                         claim is not the subject of an objection filed no later than five (5)
                         business days prior to the Voting Deadline (or, if such claim has
                         been resolved pursuant to a stipulation or order entered by the Court,
                         or otherwise resolved by the Court, the amount set forth in such
                         stipulation or order);

                  c.     the amount temporarily allowed by the Court for voting purposes,
                         pursuant to Bankruptcy Rule 3018(a), provided that a motion is
                         brought, notice is provided and a hearing is held no later than five
                         (5) business days prior to the Confirmation Hearing, in accordance
                         with the Bankruptcy Code, the Bankruptcy Rules and the Local
                         Rules;

                  d.     except as otherwise provided in subparagraph (c) hereof, with
                         respect to Ballots cast by alleged creditors whose claims (i) are not
                         listed on the Debtors’ schedules of liabilities or (ii) are listed as
                         disputed, contingent and/or unliquidated on the Debtors’ schedules
                         of liabilities, but who have timely filed proofs of claim in
                         unliquidated or unknown amounts that are not the subject of an
                         objection filed before the commencement of the Confirmation
                         Hearing, such ballots shall be counted as allowed claims in the
                         amount of $1 solely for the purpose of determining whether the
                         requirements of section 1126(c) of the Bankruptcy Code have been
                         satisfied;

                  e.     if the Debtors or the Solicitation Agent determine, in their discretion
                         after reasonable review, that a creditor has filed duplicative proofs
                         of claim against the same Debtor, only the last proof of claim will
                         be used for the purpose of vote tabulation regardless of whether the
                         Debtors have objected to such duplicative claim; and

                  f.     if a proof of claim has been amended by a later filed proof of claim,
                         the later filed amended claim shall be entitled to vote in a manner
                         consistent with the tabulation rules, and the earlier filed claim


                                            7
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                            Pg 8 of 14


                                should be disallowed for voting purposes, regardless of whether the
                                Debtors have objected to such amended claim.

                14.     Holders of claims filed in the amount of $0.00 shall not be entitled to vote.

                15.     The Debtors may object to any claim (as defined in section 101(5) of the

 Bankruptcy Code) solely for Plan voting purposes by filing a determination motion (the

 “Determination Motion”) with the Court no later than ten (10) business days before the Voting

 Deadline. Responses, if any, to the Determination Motion shall be filed no later than five (5)

 business days prior to the hearing on the Determination Motion. The Court will schedule a

 hearing on any Determination Motion no later than five (5) business days prior to the Voting

 Certification Deadline. If a Determination Motion is filed, the ruling by the Court on the

 Determination Motion shall be considered a ruling with respect to the allowance of the claim(s)

 under Bankruptcy Rule 3018 and such claim(s) shall be counted, for voting purposes only, in the

 amount determined by the Court. The filing of a Determination Motion or a ruling by the Court

 thereon shall not affect the right or ability of the Debtors, upon the Effective Date, to later object

 to such claim(s) for any other purposes, including distribution under the Plan.

                16.     The Balloting Agent shall tabulate the vote on account of a Claim subject

 to a Determination Motion in accordance with the Determination Motion unless the creditor files

 a Claims Estimation Motion no later than five (5) business days before the Voting Deadline. If a

 creditor files a timely Claims Estimation Motion, the Debtors and the creditor shall request a

 hearing before the Voting Certification Deadline.

                17.     Any creditor seeking to have a claim temporarily allowed for purposes of

 voting to accept or reject the Plan pursuant to Bankruptcy Rule 3018(a) must file a motion (the

 “Claims Estimation Motion”) no later than five (5) business days prior to the Voting Deadline.




                                                   8
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                            Pg 9 of 14


 This Court shall schedule a hearing on such Claims Estimation Motion for a date that is no later

 than five (5) business days prior to the Voting Certification Deadline.

                18.     If a creditor casts a ballot and has timely filed a proof of claim (or has

 otherwise had a proof of claim deemed timely filed by the Court under applicable law), but the

 creditor’s claim is the subject of an objection filed no later than five (5) business days before the

 Voting Deadline, in accordance with Bankruptcy Rule 3018, the creditor’s ballot shall not be

 counted (subject to the immediately following sentence), unless such claim is temporarily

 allowed by this Court for voting purposes, pursuant to Bankruptcy Rule 3018(a), after a Claims

 Estimation Motion is brought by such creditor, notice is provided and a hearing is held no later

 than five (5) business days before the Voting Certification Deadline. If an objection to a claim

 requests that such claim be reclassified and/or allowed in a fixed, reduced amount, such

 claimant’s ballot shall be counted in such reduced amount and/or as the reclassified category,

 unless otherwise ordered by this Court after a Claims Estimation Motion is brought by such

 creditor in accordance with the provisions of this Order.

                19.     The following voting procedures and standard assumptions shall be used

 in tabulating the Ballots:

                a.      For purposes of the numerosity requirement of section 1126(c) of the
                        Bankruptcy Code, separate claims held by a single creditor in a particular
                        class will be aggregated as if such creditor held one claim against the
                        Debtors in such class, and the votes related to such claims will be treated
                        as a single vote to accept or reject the Plan.

                b.      Creditors must vote all of their claims within a particular class either to
                        accept or reject the Plan and may not split their vote. Accordingly, an
                        individual ballot or multiple ballots with respect to multiple claims within
                        a single class (as opposed to the Master Ballot) that partially rejects and
                        partially accepts the Plan will not be counted.

                c.      Ballots that fail to indicate an acceptance or rejection of the Plan or that
                        indicate both acceptance and rejection of the Plan, but which are otherwise


                                                   9
19-11632-mg     Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11               Main Document
                                         Pg 10 of 14


                      properly executed and received prior to the Voting Deadline, will not be
                      counted.

               d.     Only ballots that are timely received with signatures will be counted.
                      Unsigned ballots will not be counted. For creditors submitting their votes
                      by E-Ballot, the creditor’s electronic signature will be deemed to be
                      immediately legally valid and effective.

               e.     Ballots postmarked prior to the Voting Deadline, but received after the
                      Voting Deadline, will not be counted.

               f.     Ballots which are illegible, or contain insufficient information to permit
                      the identification of the creditor, will not be counted.

               g.     Whenever a creditor casts more than one ballot voting the same claim
                      prior to the Voting Deadline, the last valid ballot received prior to the
                      Voting Deadline shall be deemed to reflect the voter’s intent and
                      supersede any prior ballots.

               h.     If a creditor simultaneously casts inconsistent duplicate ballots with
                      respect to the same claim, such ballots shall not be counted.

               i.     Each creditor shall be deemed to have voted the full amount of its claim.
                      Unless otherwise ordered by the Court, questions as to the validity, form,
                      eligibility (including time of receipt), acceptance, and revocation or
                      withdrawal of ballots shall be determined by the Balloting Agent and the
                      Debtors in their sole discretion, which determination shall be final and
                      binding.

               j.     If no creditor or interest holder in a particular class or classes entitled to
                      vote to accept or reject the Plan votes either to accept or reject the Plan,
                      such class or classes shall be deemed to have accepted the Plan.

               k.     Subject to the requirements of, and compliance with, Bankruptcy Rule
                      3018, any creditor entitled to vote to accept or reject the Plan who has
                      delivered a valid Ballot for the acceptance or rejection of the Plan may
                      withdraw such acceptance or rejection by delivering a written notice of
                      withdrawal to the Balloting Agent at any time prior to the Voting
                      Deadline. In order for a notice of withdrawal to be valid, it must
                      (i) describe the claim, (ii) be signed by the creditor in the same manner as
                      the Ballot was originally signed, and (iii) be received by the Balloting
                      Agent on or before the Voting Deadline. The Debtors reserve the absolute
                      right to contest the validity of any such withdrawals of Ballots.

               20.    The following additional rules apply to the tabulation of Master Ballots

 and Beneficial Ballots cast by Voting Nominees and Beneficial Owners:


                                                 10
19-11632-mg       Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                           Pg 11 of 14


                a.      Votes cast by Beneficial Owners through a Voting Nominee will be applied
                        against the positions held by such entities in the applicable security as of
                        the Voting Record Date, as evidenced by the record and depository listings.
                        Votes submitted by a Voting Nominee, pursuant to the Master Ballots or
                        pre-validated Beneficial Ballots, will not be counted in excess of the
                        principal amount of such securities held by such Voting Nominee.

                b.      To the extent that conflicting votes or “overvotes” are submitted by a Voting
                        Nominee, the Balloting Agent, in good faith, will attempt to reconcile
                        discrepancies with the Voting Nominee.

                c.      To the extent that overvotes on the Master Ballot are not reconcilable prior
                        to the preparation of the vote certification, the Balloting Agent will apply
                        the votes to accept and to reject the Plan in the same proportion as the votes
                        to accept and reject the Plan submitted on the Master Ballots or pre-
                        validated Beneficial Ballots that contained the overvote, but only to the
                        extent of the Voting Nominee’s position in the applicable security.

                d.      Where a Beneficial Owner holds its Convertible Notes Claims through more
                        than one Voting Nominee, it must execute a separate Class 6B Ballot for
                        each block of Convertible Notes Claims. However, such holder must vote
                        all of its Convertible Notes Claims in Class 6B in the same manner, to either
                        accept or reject the Plan. Accordingly, if such holder returns more than one
                        Ballot to more than one Voting Nominee voting different Convertible Notes
                        Claims within Class 6B under the Plan and the Ballots are not voted in the
                        same manner, as reflected on such separate Master Ballots, such votes will
                        not be counted.

                e.      For the purposes of tabulating votes, each Beneficial Owner will be deemed
                        to have voted the principal amount relating to such security, although the
                        Voting Agent may adjust such principal amount to reflect the claim amount,
                        including prepetition interest.

                21.     Any objections or responses to the proposed confirmation of the Plan

 (including any supporting memoranda) must be: (a) in writing; (b) state the name, address, and

 nature of the claim or interest of the objecting or responding party; (c) state with particularity the

 provision or provisions of the Plan objected to and for any objection asserted, the legal and

 factual basis for such objection; (d) provide proposed language to remedy such objection, if

 possible; and (e) be filed, together with proof of service, with the Court, and served so that

 objections and responses are actually received no later than August 22, 2019 at 4:00 p.m.


                                                  11
19-11632-mg      Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11            Main Document
                                          Pg 12 of 14


 (prevailing Eastern Time). The Court shall consider only timely filed written objections. All

 objections not timely filed and served in accordance with the provisions of the Motion are hereby

 deemed waived. Objections to confirmation of the Plan shall be served on the following parties,

 with a hard copy delivered to the Judge’s Chambers: (i) Aegerion Pharmaceuticals, Inc., 245

 First Street, Riverview II, 18th Floor, Cambridge, MA 02142 (Attn: John R. Castellano);

 (ii) proposed counsel to the Debtors, Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New

 York, NY 10019 (Attn: Paul V. Shalhoub, Esq. and Andrew S. Mordkoff, Esq.); (iii) counsel to

 those certain lenders under the Debtors’ proposed debtor-in-possession financing facility, the

 Debtors’ prepetition secured bridge loan credit agreement and the Debtors’ 2% unsecured

 convertible notes, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL

 60611 (Attn: Richard A. Levy, Esq.) and King & Spalding LLP, 444 West Lake Street, Suite

 1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.); (iv) proposed counsel to the

 Committee, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York,

 NY 10036 (Attn: Kenneth H. Eckstein, Esq. and Rachael Ringer, Esq.); (v) counsel to the U.S.

 Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Benjamin J.

 Higgins, Esq. and Brian S. Masumoto, Esq.); (vi) counsel to Novelion Therapeutics Inc.,

 Goodwin Procter LLP, The New York Times Building, 620 Eighth Avenue, New York, NY

 10018 (Attn: Gregory Fox, Esq. and Jacqueline Mercier, Esq.); and (vii) counsel to Amryt

 Pharma Plc, Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166 (Attn:

 Matthew J. Williams, Esq. and Jason Zachary Goldstein, Esq.).

                22.    The Confirmation Hearing shall be held before this Court commencing on

 September 5, 2019 at 10:00 a.m. (prevailing Eastern Time), or as soon thereafter as counsel can

 be heard.



                                                12
19-11632-mg      Doc 191      Filed 07/11/19 Entered 07/11/19 15:35:11             Main Document
                                           Pg 13 of 14


                23.     The Debtors are authorized to publish the Confirmation Hearing Notice

 once in (a) The New York Times National Edition, (b) The New York Times International Edition,

 and (c) The Boston Globe not later than July 25, 2019. Additionally, the Debtors shall post the

 Confirmation Hearing Notice electronically at the Balloting Agent’s website at

 http://cases.primeclerk.com/aegerion. Such publication of the Confirmation Hearing Notice

 complies with all requirements of due process and is deemed to provide sufficient notice of the

 approval of the Disclosure Statement, the Voting Record Date, the Voting Deadline, the time

 fixed for filing objections to confirmation of the Plan, and the time, date and place of the

 Confirmation Hearing to persons who do not otherwise receive actual written notice by mail as

 provided for in this Order and such notice is approved as adequate.

                24.     The Confirmation Hearing may be adjourned from time to time without

 further notice to creditors and other parties-in-interest by an announcement of the adjourned date

 at the Confirmation Hearing of any adjournment thereof or the filing of a notice or other

 appropriate filing with the Court; provided, the Debtors shall notify the Committee in advance of

 any adjournment of the Confirmation Hearing.

                25.     Prior to mailing the Disclosure Statement, Solicitation Packages, and Non-

 Voting Notices, the Debtors may fill in any missing dates and other information, correct any

 typographical errors, make the revisions to the Disclosure Statement and Plan reflected in the

 record of the hearing on the Motion, and make such other non-material, non-substantive changes

 to any such documents as the Debtors deem appropriate; provided, that a copy of any such

 changes shall be provided to the Committee in advance of their distribution and publication.

                26.     The Rights Offering may be commenced and conducted in accordance

 with the terms and conditions of the Rights Offering Procedures and the subscription form, in



                                                  13
19-11632-mg      Doc 191     Filed 07/11/19 Entered 07/11/19 15:35:11              Main Document
                                          Pg 14 of 14


 substantially the forms annexed hereto as Exhibit D, and the Debtors and the Plan Investor may

 take such actions, including, but not limited to, engaging a subscription agent and expending

 funds, as necessary or appropriate to conduct and implement the Rights Offering.

                27.    The Debtors are authorized and empowered to take such steps and expend

 such funds as are necessary or appropriate to implement the terms of this Order.

                28.    This Court shall retain jurisdiction over all matters related to or arising

 from the Motion or the interpretation or implementation of this Order.




 IT IS SO ORDERED.
 Dated: July 11, 2019
        New York, New York

                                              _____/s/ Martin Glenn_______
                                                     MARTIN GLENN
                                              United States Bankruptcy Judge




                                                 14
